COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 DIANNA L. GIBBS D/B/A WELLS
 GREY GROUP,                                     §               No. 08-12-00330-CV
                   Appellant,                    §                 Appeal from the
 v.                                              §            County Court at Law No. 6
 BUREAUS INVESTMENT GROUP                        §              of Collin County, Texas
 PORTFOLIO NO. 14, LLC,
                                                 §              (TC# 006-01779-2011)
                   Appellee.
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render that Appellee take

nothing against Appellant. We further order that Appellant recover from Appellee all costs of

this appeal, for which let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 23RD DAY OF JULY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.